                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Nevena Tsevetanova Vrachovska,

       Plaintiff,

v.                                            Case No. 18-13573

Beacoz L.L.C d/b/a 8 Degrees Plato            Sean F. Cox
Beer Company,                                 United States District Court Judge

      Defendant.
______________________________/

      OPINION AND ORDER DENYING DEFENDANT’S MOTION TO DISMISS
              PLAINTIFF’S AMENDED COMPLAINT (ECF No. 12).

       This is a copyright infringement case. A photographer claims that a beer company copied

one of her works to use on its website. The beer company has moved to dismiss.1 For the reasons

below, the Court will deny the motion to dismiss.

                                        BACKGROUND

       Plaintiff Nevena Vrachovska is a professional photographer. Compl. ¶ 2.            In 2009,

Vrachovska photographed the statute of the philosopher Plato that sits outside the Academy of

Athens in Greece. (ECF No. 11-1, PageID 48). On October 30, 2014, Vrachovska registered this

photograph with the Register of Copyrights. Id. At all times relevant to this action, the photograph

was available to the public, for purchase, on www.alamy.com. Compl. ¶ 19.

       Defendant Beacoz L.L.C., d/b/a/ 8 Degrees Plato Beer Company is a company that sells beer



       1
       Because the Court concludes that oral argument will not aid the decisional process, the
Court will decide the motion on the parties’ briefing. Local Rule 7.1(f)(2).

                                                 1
and offers private beverage catering, beer consulting services, and keg deliveries. Id. at ¶ 3. On May

31, 2017, 8 Degrees Plato posted an article on its website, explaining the meaning of the phrase

“degrees Plato.” (ECF No. 11-2, PageID 50). Above this article, 8 Degrees Plato included a

photograph of the Plato statute. Id.

          On November 16, 2018, Vrachovska filed a one-count complaint against 8 Degrees Plato,

alleging that it had “copied” her photograph, without permission, and that her photograph and the

one used by 8 Degrees Plato were “identical in all respects.” Id. at ¶ 15-17; 20-21. On January 16,

2019, 8 Degrees Plato moved to dismiss the complaint. (ECF No. 8). Thereafter, Vrachovska filed

an amended complaint. (ECF No. 11). 8 Degrees Plato now moves to dismiss the amended

complaint. (ECF No. 12).

                                             ANALYSIS

          I.     Applicable Standard

          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the plaintiff’s complaint. To survive, the complaint must state sufficient “facts to

state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). Claims comprised of “labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Id. at 555. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868

(2009).

          Although the court must accept all well-pleaded factual allegations as true for purposes of

a motion to dismiss, the court is “not bound to accept as true a legal conclusion couched as a factual


                                                   2
allegation.” Twombly, 550 U.S. at 555. Thus, to avoid dismissal, “a complaint must contain

sufficient factual matter,” accepted as true, to state a claim for relief that is plausible on its face. Id.

at 678.

          “Copyright infringement...lends itself readily to abusive litigation, since the high cost of

trying such a case can force a defendant who might otherwise be successful in trial to settle in order

to avoid the time and expenditure of a resource intensive case. Therefore, greater particularity in

pleading, through showing ‘plausible grounds’, is required.” Nat’l Bus. Dev. Servs., Inc. v. Am.

Credit Educ. & Consulting Inc., 299 Fed.App’x 509, 512 (6th Cir. 2008). Showing plausible

grounds means pleading “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence of [copyright infringement].” Id. (internal citation omitted).

          II.    Copyright Infringement

          Vrachovska has pleaded one count of copyright infringement against 8 Degrees Plato. “The

elements of a copyright-infringement claim are (1) ownership of the copyright by the plaintiff and

(2) copying by the defendant.” Zomba Enterprises, Inc. v. Panorama Records, Inc., 491 F.3d 574,

581 (6th Cir. 2007). Because direct evidence of copying is rare, a plaintiff may establish “an

inference of copying by showing (1) access to the allegedly-infringed work by the defendant(s) and

(2) a substantial similarity between the two works at issue.” Kohus v. Mariol, 328 F.3d 848, 854 (6th

Cir.2003) (citation and quotation omitted). “[T]he relationship between the degree of proof required

for similarity and access may be inversely proportional: where the similarity between the two works

is strong, less compelling proof of access may suffice.” Stromback v. New Line Cinema, 384 F.3d

283, 293 (6th Cir. 2004).

          The inverse relationship between access and similarity even extends to cases where a


                                                     3
plaintiff fails to adequately allege access. If a plaintiff does not allege sufficient facts to establish

access, a copyright infringement claim can proceed if the plaintiff pleads facts “showing a high

degree of similarity between the two works.” Bridgeport Music, Inc. v. UMG Recordings, Inc., 585

F.3d 267, 274 (6th Cir. 2009). The similarity must be “striking.” Jones v. Blige, 558 F.3d 485, 491

(6th Cir. 2009). Striking similarity “preclude[s] the possibility of independent creation.” Murray

Hill Publications, Inc. v. Twentieth Century Fox Film Corp., 361 F.3d 312, 316 (6th Cir. 2004)

(internal citations omitted). To be sure, “even in a striking similarity case, ‘[a]bsent copying, there

can be no infringement.’” Id. (quoting Mazer v. Stein, 347 U.S. 201, 218 (1954)). Yet, “striking

similarity carries the burdens of proof that the infringing work is sufficiently similar as to intrude

into the copyrighted work's protection and that the defendant must have had access to the

copyrighted work, even if the plaintiff can provide no extrinsic proof of that fact.” Id.

         The parties do not dispute that Vrachovska has satisfied the ownership element of her

copyright infringement claim by attaching her certificate of registration to the complaint. (ECF No.

11-1).

         8 Degrees Plato argues that Vrachovska has failed to sufficiently plead either access or

substantial similarity. 8 Degrees Plato contends that Vrachovska has pleaded only the “bare

possibility” of access because she failed to plead any facts showing that 8 Degrees Plato “visited a

specific website and accessed the photograph.” 8 Degrees Plato also argues that Vrachovska has

not specified which elements of her photograph are original and protectible, and has not explained

how those elements were infringed upon by the photo posted on its website. In response, Vrachovska

argues that she sufficiently alleged that the photograph was widely disseminated and, even if she did

not establish access, the works are strikingly similar.


                                                   4
        “Access is proven when the plaintiff shows that the defendant had an opportunity to view

or to copy plaintiff's work.” Murray Hill, 361 F.3d at 316. “Access may not be inferred through mere

speculation or conjecture. There must be a reasonable possibility of viewing the plaintiff's

work—not a bare possibility.” 4 Nimmer on Copyright, § 13.02[A], at 13-21; see also Ellis v. Diffie,

177 F.3d 503, 506 (6th Cir. 1999).

        Vrachovska alleged that 8 Degrees Plato “viewed or had a reasonable opportunity to view”

the photograph because it was “available to for purchase at www.alamy .com, a website accessible

to the public.” Compl. ¶ 19. Courts in this district have suggested that, standing alone, availability

on a website constitutes “nothing more than a bare possibility” that an alleged infringer had access

to the copyrighted work. Design Basics v. DeShano Companies, Inc., 2012 WL 4321313 at * 13

(E.D. Mich. 2012). Other courts have concluded that online availability is “certainly a reasonable

possibility of access.” See Schenck v. Orosz, 2016 WL 912281 at *6 (M.D. Tenn. 2016) (“[A] jury

would not be ‘required to make an implausible leap’ to find that the defendants discovered and had

access to the plaintiffs’ designs via that website.”) (citing Smith v. Blige, 558 F.3d 485, 492-493 (6th

Cir. 2009)).

        Thus, it is not clear that Vrachovska has pleaded sufficient facts to establish that 8 Degrees

Plato had access to the photograph. However, even assuming that she did not adequately plead

access, her complaint certainly demonstrates that there is a striking resemblance between her

photograph and the photograph posted on 8 Degrees Plato’s website. In fact, to describe the

photographs as “strikingly similar” is likely an understatement—they are seemingly identical in

every respect. Compare Compl. ¶ 10 with Compl. Ex. 2 (ECF No. 11-2). Although Varachovska

does not specifically identify protectible elements, “the requisite level of creativity is extremely low;


                                                   5
even a slight amount will suffice. The vast majority of works make the grade quite easily, as they

possess some creative spark, no matter how crude, humble or obvious it might be.” Murray Hill, 361

F.3d at 318 (internal citations omitted). “Elements of originality in a photograph may include posing

the subjects, lighting, angle, selection of film and camera, evoking the desired expression, and

almost any other variant involved.” Rogers v. Koons, 960 F.2d 301, 307 (2nd Cir. 1992) (citing

Burrow-Giles Lithographic Co. v. Sarony, 111 U.S. 53, 60 (1884)). As alleged in the complaint, 8

Degrees Plato appears to have merely taken Vrachovska’s photograph and zoomed in on the

statute’s head and shoulders. This alleged action surely implicates protectible elements of the

copyrighted work. Because of the striking similarity between the works, Vrachovska has met her

burden as to both access and similarity. Murray Hill, 361 F.3d at 317. Her copyright claim may

proceed.

                                         CONCLUSION

       Because Vrachovska has sufficiently pleaded that her copyrighted photograph is strikingly

similar to the photograph used by 8 Degrees Plato, there is a reasonable expectation that discovery

will reveal evidence of copyright infringement. Nat’l Bus. Dev. Servs., Inc. 299 Fed.App’x at 512.

Accordingly, the Court DENIES Defendant’s motion to dismiss Plaintiff’s amended complaint.

       IT IS SO ORDERED.


Dated: May 28, 2019                                   s/ Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




                                                 6
